internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a‘5-plr-1 ate apr do ty entity p cpa dear this is in response to a letter submitted on behalf of entity p taxpayer requesting an extension of time for taxpayer to elect to use the alternative_cost_method provided by revproc_92_29 1992_1_cb_748 for the taxable_year ended date taxpayer has requested that the election be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the facts submitted disclose that taxpayer is a newly formed company engaged in real_estate development it was the intent of taxpayer to timely request permission to use the alternative_cost_method of accounting for common improvements under revproc_92_29 1992_1_cb_748 however taxpayer failed to timely file the return with the election within the time prescribed in revproc_92_29 taxpayer originally planned to adopt a tax_year ending december working on the assumption its taxable_year ended on date taxpayer filed for an extension of time to file its federal_income_tax return on date and for an additional extension on date taxpayer did not realize that under sec_706 of the interna revenue code the majority partner's year end date was also required to be adopted by the taxpayer 23s plr-120524-98 in june of cpa identified that taxpayer had not timely filed the last extension to file its income_tax return once this was discovered taxpayer competed and filed its income_tax return with an untimely alternative_cost_method election and shortly thereafter filed this request for relief revproc_92_29 allows a developer of real_estate to automatically elect the alternative_cost_method with respect to its projects under section of revproc_92_29 the developer must file a request with the appropriate district_director for the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person required to make the return if the developer is an individual estate_or_trust or the district in which is located the principal_place_of_business or the principal office or agency if the developer is a corporation or partnership the request must be filed on or before the due_date of the developer's original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the in addition the developer is required to first benefitted property in the project is sold attach a copy of the request to its timely filed original federal_income_tax return determined with regard to extensions of time for the taxable_year pursuant to sec_301_9100-3 of the procedure and administration regulations the commissioner has the discretion to provide for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we have determined that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer is granted an extension of time within which to file an election under revproc_92_29 for the taxpayer's tax_year ending date accordingly taxpayer is granted an extension of time until days from the date of this letter to properly execute the election to capitalize interest and taxes under sec_266 of the code for the tax_year ended date the election shall be made in accordance with the regulations under sec_266 and shall be filed with the district director's office having jurisdiction over the taxpayer's tax_return the ruling contained in this letter is based upon facts and representations submitted by the taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto plr-120524-98 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax and accounting by vt f hl irwin a leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes cc of
